 


109 HR 4977 IH: Save America’s Ports Act of 2006
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4977 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Ms. Jackson-Lee of Texas (for herself, Mr. Hall, Mr. Reyes, Mr. Crowley, Mr. Cuellar, Mr. Baca, and Mr. Ortiz) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on International Relations and Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To place a 2-year moratorium on certain contracts to conduct port operations in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Save America’s Ports Act of 2006.   
2.Moratorium on certain contracts to conduct port operations in the United States 
(a)MoratoriumDuring the 2-year period beginning on the date of the enactment of this Act, no contract providing for the operation of any seaport or other point of entry into the United States may be entered into, modified, altered, or transferred, if a party to the contract is or would be— 
(1)a government which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; 
(2)a foreign terrorist organization designated under section 219 of the Immigration and Nationality Act; 
(3)any foreign person determined, pursuant to Executive Order 13224, to have committed, or to pose a significant risk of committing, acts of terrorism; or 
(4)any other entity that is owned or controlled by a government described in paragraph (1), an organization described in paragraph (2), or persons described in paragraph (3), or any combination thereof. 
(b)ClarificationFor purposes of this section, the operation of a seaport or port of entry includes— 
(1)operations at such seaport or point of entry relating to— 
(A)the import or export of cargo, or the movement of cargo in connection with such import or export; or 
(B)the arrival or departure of passengers traveling by vessel or aircraft; and 
(2)the operation, at such seaport or port of entry, of any enterprise selling concessions or other items. 
3.Study and report by Comptroller General 
(a)StudyThe Comptroller General shall conduct a study on the following: 
(1)The extent to which security operations at United States seaports are managed by nationals of foreign countries, including— 
(A)an identification of the foreign countries involved; 
(B)the general responsibilities and authorities that the contracts accord to the foreign nationals; and 
(C)the extent to which the contracts make it possible for the foreign nationals to engage in activities that could impact on the security of the ports. 
(2)Any incident in which foreign nationals described in paragraph (1) have been charged with, or convicted of, criminal conduct involving security operations at United States seaports. 
(3)A review of United States contracts to manage or supply United States seaports, taking effect after December 31, 2001, with respect to the vulnerability of such seaports to threats to the national security of the United States, including an examination of— 
(A)the number of such contracts awarded, including the bid the number of international parties represented in the contracts; 
(B)the extent of oversight before the contract was awarded and during the length of the contract; and 
(C)the relationship, if any, between the security breaches at the United States seaports and the ownership or management of the seaports. 
(4)A review of the vulnerability of the ten largest United States seaports to threats to the homeland security of the United States, including threats involving enemy infiltration, cargo shipping, and passenger safety, among others. 
(b)ReportNot later than July 30, 2006, the Comptroller General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the study required by subsection (a). 
4.Study and report by Secretary of Homeland Security 
(a)StudyThe Secretary of Homeland Security shall conduct a study on the status of security operations at the ten largest United States seaports. 
(b)ReportNot later than July 30, 2006, the Secretary of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the study required by subsection (a). 
 
